                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

JOHNNY LEE CROOKER,                               :

               Plaintiff,                         :

vs.                                               :    CIVIL ACTION 18-00462-KD-N

CITY OF MOBILE POLICE                             :
DEPARTMENT, et al,

               Defendants.                        :

                                              ORDER
       After due and proper consideration of all portions of this file deemed relevant to the
issues raised, and no objections having been filed, the Report and Recommendation of the
Magistrate Judge (doc. 12) made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of
this court. It is ORDERED that this action is DISMISSED without prejudice prior to service for
failure to state a claim upon which relief can be granted.
       It is further ORDERED that Plaintiff’s claims are dismissed without prejudice because he
failed to comply with this Court’s orders. Specifically, Plaintiff was ordered to “advise the Court
immediately of a change in address, e.g., when Plaintiff is transferred, released, etc., or suffer a
recommendation of dismissal of this action for failure to prosecute and to obey the Court’s
order.” (Doc. 3, p. 3).
       Plaintiff failed to comply with the order. The Report and Recommendation was mailed to
Plaintiff at U.S.P. Atlanta, in Atlanta, Georgia. The mail was returned marked “Return to
Sender” “Unable to Forward” (doc. 13). The Federal Bureau of Prisons Inmate Locator service
shows that Plaintiff was released May 31, 2019. To date, he has not provided a change of
address.
       DONE this 29th day of July 2019.


                                               _s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
